80610: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26908: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80610


Short Caption:BOLANOS, JR. (ARTURO) VS. STATECourt:Supreme Court


Related Case(s):65622


Lower Court Case(s):Washoe Co. - Second Judicial District - CR120089Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:StiglichCase Status:Remittitur Issued/Case Closed


Replacement:Justice Parraguirre for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/02/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantArturo Calderon Bolanos, Jr.Victoria Thimmesch Oldenburg
							(Oldenburg Law Office)
						


RespondentThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


02/18/2020Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


02/18/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-06647




03/10/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC).20-09512




03/10/2020Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested:    Court Reporter:    Filed in district court on: (REJECTED PER 03/10/20 NOTICE). (SC).


03/10/2020Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested:    Court Reporter:    Filed in district court on: (corrected) (REJECTED PER 03/10/20 NOTICE). (SC).


03/10/2020Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC).20-09561




03/17/2020MotionFiled Motion for Leave to file Late Request for Transcripts. (SC)20-10406




03/25/2020TranscriptFiled Notice from Court Reporter. Isolde Zihn stating that the requested transcripts were delivered.  Dates of transcripts: 01/06/2020. (SC).20-11516




05/06/2020Order/ProceduralFiled Order Granting Motion. Appellant's Transcript Request Form due: 7 days. (SC).20-17078




05/07/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/6/20  To Court Reporter: Isolde Zihn. (SC)20-17334




06/15/2020MotionFiled Appellant's Motion to Extend Time (Opening Brief). (SC)20-22274




06/15/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief and Appendix Due: July 17, 2020. (SC)20-22295




07/17/2020BriefFiled Appellant's Opening Brief. (SC)20-26304




07/17/2020AppendixFiled Appendix to Opening Brief Volume 1 (DUPLICATE VOLUME 1). (SC)20-26305




07/17/2020BriefFiled Appellant's Opening Brief (DUPLICATE). (SC)20-26306




07/17/2020AppendixFiled Joint Appendix Volume 1. (SC)20-26307




07/17/2020AppendixFiled Joint Appendix Volume 2. (SC)20-26309




07/18/2020AppendixFiled Joint Appendix Volume 3. (SC)20-26313




07/18/2020AppendixFiled Joint Appendix Volume 4. (SC)20-26314




07/18/2020AppendixFiled Joint Appendix Volume 5. (SC)20-26315




07/18/2020AppendixFiled Joint Appendix Volume 6. (SC)20-26316




07/18/2020AppendixFiled Joint Appendix Volume 7. (SC)20-26317




07/18/2020AppendixFiled Joint Appendix Volume 8. (SC)20-26318




07/18/2020AppendixFiled Joint Appendix Volume 9. (SC)20-26319




07/18/2020AppendixFiled Joint Appendix Volume 10. (SC)20-26320




07/18/2020AppendixFiled Joint Appendix Volume 11. (SC)20-26321




07/18/2020AppendixFiled Joint Appendix Volume 12. (SC)20-26322




07/18/2020AppendixFiled Joint Appendix Volume 13. (SC)20-26323




07/18/2020AppendixFiled Joint Appendix Volume 14. (SC)20-26324




07/18/2020AppendixFiled Joint Appendix Volume 15. (SC)20-26325




07/18/2020AppendixFiled Joint Appendix Volume 16. (SC)20-26326




07/18/2020AppendixFiled Joint Appendix Volume 17. (SC)20-26327




07/18/2020AppendixFiled Joint Appendix Volume 18. (SC)20-26328




07/18/2020AppendixFiled Joint Appendix Volume 19. (SC)20-26329




07/18/2020AppendixFiled Joint Appendix Volume 20. (SC)20-26330




07/18/2020AppendixFiled Joint Appendix Volume 21. (SC)20-26331




07/18/2020AppendixFiled Joint Appendix Volume 22. (SC)20-26332




08/17/2020Notice/IncomingFiled Respondent's Notice of Appearance. (Marilee Cate) (SC)20-30332




08/17/2020MotionFiled Respondent's Motion to Extend Time for Answering Brief. (SC)20-30333




08/25/2020Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief Due: September 16, 2020. (SC)20-31355




09/16/2020BriefFiled Respondent's Answering Brief. (SC)20-34097




10/16/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  November 2, 2020.  (SC)20-38165




11/02/2020BriefFiled Appellant's Reply Brief. (SC)20-39848




11/02/2020Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


09/01/2021OtherJustice Lidia Stiglich disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC).


09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/RP/MG. (SC)21-26908




10/11/2021RemittiturIssued Remittitur.  (SC)21-29081




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 14, 2021. (SC))21-29081





Combined Case View